DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 05/27/2020 and 07/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Akama (US 2014/0179501 A1) in view of Shingu (JP 2014231146A – D2 – translation provided in file wrapper).

NOTE: Italicized portions of un-bolded claim limitations represent elements not taught by the primary reference.

Regarding claim 1, Akama discloses a box assembly device (See Figs 4-10) configured to assemble a box material having four side boards (#8. Figs 5-7 illustrating four side boards {#8}) continuously provided via score lines (See Figs 4-7), bottom boards (#83a/#83b. See Figs 4-8) provided to lower sides of a pair of side boards opposing to each other among the four side boards (See Figs 4-8, the bottom boards are attached to the side boards), and bottom flaps (#84a/#84b) provided to lower sides of the other pair of side boards (See Figs 4-8, the bottom flaps are attached to the side boards), comprising:
a robot body (#1) having a holding mechanism (#2) configured to hold the box material (See Figs 5-6 & ¶ [0027] – “As shown in FIG. 2, the hand 2 is capable of sucking the box material 8. Also the hand 2 is mounted to the arm structure 12f of the robot arm 12, and includes four suction devices 21a and a suction device 22a. The four suction devices 21a suck the side surfaces 81 of the box material 8…”), a folding mechanism (Figs 9-11, #5/#51/#52) configured to fold the bottom flaps of the box material inside (See ¶ [0041] – “As shown in FIGS. 9 and 10, with the slide guide 42 of the first fixed folding member 4 keeping the inside flaps 83a and 83b folded, the robot main body 1 slides the box material 8 in the X1 direction such that the second fixed folding member 5 (the slide guides 51 and 52) folds the outside flaps 84a and 84b. As shown in FIG. 11, the outside flaps 84a and 84b of the box material 8 are folded and rendered into the bottom surface perpendicular to the side surfaces of the box material 8. Thus, the box material 8 is assembled…”), and a robotic arm (#12) to which the holding mechanism and the folding mechanism are attached (See Fig 5, the holding mechanism {#2} is attached to the robotic arm {#12});
a control device (#3) configured to control operation of the robot body (See ¶ [0029] – “The robot controller 3 controls overall operation of the robot main body 1 (the robot system 100).”);
a first jig (#42) fixedly installed (See Figs 3 & 4, the identified first jig is “fixed” to the frame {#9}); and
a second jig (#41) fixedly installed so as to oppose to the first jig (See Fig 3, the identified second jig {#41} is installed in a direction “opposed” to the first jig. Note – the claim language that the second jig is installed “oppose[ed]” to the first jig allows for a broad interpretation since “oppose” does not bring in specific placement of the components), wherein while the holding mechanism holding the box material in a state where the box material is developed in a cylindrical shape from a folded state (See Figs 5-6 illustrating the box blank folded open into a cylindrical shape {Fig 6} from a folded state {Fig 5}), the holding mechanism causes one of the bottom boards (#83a) to contact the first jig to fold the bottom board inside (See Fig 7 & ¶ [0039] – “Next, as shown in FIG. 7, the robot main body 1 moves the arm 12 to bring an approximately center of the inside flap 83a of the box material 8 into contact with the first fixed folding member 4, which is elongate in the X direction. Then, the robot main body 1 moves the box material 8 in the X direction, thereby folding the inside flap 83a. Specifically, by moving the box material 8 in the X1 direction, the robot main body 1 brings the inside flap 83a of the box material 8, which is at the side of the X1 direction, into contact with the protrusion 41 of the first fixed folding member 4, thereby folding the inside flap 83a inwardly (that is, in the X2 direction).”), 
wherein the folding mechanism folds the bottom flap inside so as to overlap with one of the bottom boards (See Figs 9/10. The bottom flap {#84a/#84b} is folded inside to overlap with the bottom boards {#83a/#83b}), and
wherein the holding mechanism causes the other bottom board (#83b, see Figs 7-8) to contact the second jig (#41) while holding the box material and folds the other bottom board inside so as to overlap with the bottom flap to engage the bottom boards with each other (See at least ¶ [0039] – “Next, as shown in FIG. 8, the robot main body 1 brings an approximately center of the inside flap 83b of the box material 8 into contact with the first fixed folding member 4, which is elongate in the X direction. Then, the robot main body 1 moves the box material 8 in the X direction, thereby folding the inside flap 83b…”).
Akama does not specifically disclose that the folding mechanism is attached to the robotic arm or that the holding mechanism folds the other bottom board so as to overlap with the bottom flap to engage the bottom boards with each other. The folding process disclosed by Akama folds the two bottom boards (#83a/#83b) before the bottom flaps (#84a/#85b) are folded.
It would have been obvious to one of ordinary skill in the art to modify the folding process of Akama to fold a first bottom board (#83a) followed by folding a first bottom flap (#84b) to overlap with the first bottom board prior to folding the second bottom board (#83b), since this process would only require one of ordinary skill in the art to re-arrange parts (i.e. move the folding arm (#52) of the folding mechanism (#5) upstream). Note that it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). Further, this folding configuration would result a stronger fold of the box bottom compared with folding the bottom boards followed by the bottom flaps, as the meshing of the boards and the flaps would provide greater resistance to break-through forces from the items placed inside.
Shingu teaches a folding mechanism attached to a robot arm (See Fig 3, #104/#141/#142) for folding a box blank in the configuration described above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akama to incorporate the teachings of Shingu to include the structure of the folding mechanism attached to the robot arm with the motivation of providing a singular structure controlled by the same control program. This would have the effect of reducing the footprint of the combined device, and allow for simpler automation during processing. One of ordinary skill in the art would further recognize the benefits of having fewer moving parts when the pressing device is combined with the holding mechanism and robot arm.

Regarding claim 2, Akama further discloses wherein the holding mechanism includes:
a base part (Fig 2, #21);
a rotary joint (See upper portion of #22) having a horizontal rotation axis (#B1);
a tip-end part (#22) rotatably coupled to the base part through the rotary joint (See ¶ [0028] – “The suction device 22a is disposed at a distal end of an arm 22, which is coupled to the frame 21 in a turnable manner about a turning axis B1...”);
a holding part (#22a) provided to the tip-end part and configured to hold the box material in the folded state (See ¶ [0038] – “…Thus, the box material 8 is rendered into a rectangular parallelepiped shape with both ends open. Then, the suction device 22a moves relative to the suction devices 21a to the sucking position, where the suction device 22a is to suck the side surface 82. Then, the suction device 22a sucks the side surface 82. Thus, the robot main body 1 is holding the box material 8 with the suction devices 21a sucking the side surfaces 81 and the suction device 22a sucking the side surface 82 such that the side surfaces 82 are approximately perpendicular to the side surfaces 81…”); and
a first bending part (Combination of Fig 2, #21a & Fig 5, #6/#6a) configured to develop the box material in the cylindrical shape by bending the box material held by the holding part (See ¶ [0038] – “As shown in FIG. 6, with the box material holder 6 sucking the box material 8, the robot main body 1 pulls up the box material 8. Specifically, the robot main body 1 pulls up the side surface 81 of the box material 8 sucked by the suction devices 21a such that the side surfaces 82 are approximately perpendicular to the side surfaces 81. Thus, the box material 8 is rendered into a rectangular parallelepiped shape with both ends open…”).

Regarding claim 3, Akama further discloses wherein the folding mechanism includes:
a base part (See Fig 4, #9);
a supporting part (See Figs 9/10, #4) provided to the base part and configured to support the box material developed in the cylindrical shape (See ¶ [0041] – “As shown in FIGS. 9 and 10, with the slide guide 42 of the first fixed folding member 4 keeping the inside flaps 83a and 83b folded…”); and
a second bending part (See Figs 9/10, either “slide guide” #51/#52) configured to fold the bottom flap of the box material supported by the supporting part inside (See ¶ [0041] – “As shown in FIGS. 9 and 10, with the slide guide 42 of the first fixed folding member 4 keeping the inside flaps 83a and 83b folded, the robot main body 1 slides the box material 8 in the X1 direction such that the second fixed folding member 5 (the slide guides 51 and 52) folds the outside flaps 84a and 84b. As shown in FIG. 11, the outside flaps 84a and 84b of the box material 8 are folded and rendered into the bottom surface perpendicular to the side surfaces of the box material 8. Thus, the box material 8 is assembled…”).

Regarding claim 5, Akama discloses a method of assembling a box by a box assembly device (See Figs 4-10) configured to assemble the box from a box material having four side boards (#8. Figs 5-7 illustrating four side boards {#8}) continuously provided via score lines (See Figs 4-7), bottom boards (#83a/#83b. See Figs 4-8) provided to lower sides of a pair of side boards opposing to each other among the four side boards (See Figs 4-8, the bottom boards are attached to the side boards), and bottom flaps (#84a/#84b) provided to lower sides of the other pair of side boards (See Figs 4-8, the bottom flaps are attached to the side boards), the box assembly device comprising:
a robot body (#1) having a holding mechanism (#2) configured to hold the box material (See Figs 5-6 & ¶ [0027] – “As shown in FIG. 2, the hand 2 is capable of sucking the box material 8. Also the hand 2 is mounted to the arm structure 12f of the robot arm 12, and includes four suction devices 21a and a suction device 22a. The four suction devices 21a suck the side surfaces 81 of the box material 8…”), a folding mechanism (Figs 9-11, #5/#51/#52) configured to fold the bottom flaps of the box material inside (See ¶ [0041] – “As shown in FIGS. 9 and 10, with the slide guide 42 of the first fixed folding member 4 keeping the inside flaps 83a and 83b folded, the robot main body 1 slides the box material 8 in the X1 direction such that the second fixed folding member 5 (the slide guides 51 and 52) folds the outside flaps 84a and 84b. As shown in FIG. 11, the outside flaps 84a and 84b of the box material 8 are folded and rendered into the bottom surface perpendicular to the side surfaces of the box material 8. Thus, the box material 8 is assembled…”, and a robotic arm (#12) to which the holding mechanism and the folding mechanism are attached (See Fig 5, the holding mechanism {#2} is attached to the robotic arm {#12});
a control device (#3) configured to control operation of the robot body (See ¶ [0029] – “The robot controller 3 controls overall operation of the robot main body 1 (the robot system 100).”);
a first jig (#42) fixedly installed (See Figs 3 & 4, the identified first jig is “fixed” to the frame {#9}); and
a second jig (#41) fixedly installed so as to oppose to the first jig (See Fig 3, the identified second jig {#41} is installed in a direction “opposed” to the first jig. Note – the claim language that the second jig is installed “oppose[ed]” to the first jig allows for a broad interpretation since “oppose” does not bring in specific placement of the components), 
the method comprising the steps of:
while holding, by the holding mechanism, the box material in a state where the box material is developed in a cylindrical shape from a folded state (See Figs 5-6 illustrating the box blank folded open into a cylindrical shape {Fig 6} from a folded state {Fig 5}), causing one of the bottom boards (#83a) to contact the first jig and folding the bottom board inside (See Fig 7 & ¶ [0039] – “Next, as shown in FIG. 7, the robot main body 1 moves the arm 12 to bring an approximately center of the inside flap 83a of the box material 8 into contact with the first fixed folding member 4, which is elongate in the X direction. Then, the robot main body 1 moves the box material 8 in the X direction, thereby folding the inside flap 83a. Specifically, by moving the box material 8 in the X1 direction, the robot main body 1 brings the inside flap 83a of the box material 8, which is at the side of the X1 direction, into contact with the protrusion 41 of the first fixed folding member 4, thereby folding the inside flap 83a inwardly (that is, in the X2 direction).”);
folding, by the folding mechanism, the bottom flap inside so as to overlap with one of the bottom boards (See Figs 9/10. The bottom flap {#84a/#84b} is folded inside to overlap with the bottom boards {#83a/#83b}); and
causing, by the holding mechanism, the other bottom board (#83b, see Figs 7-8) to contact the second jig (#41) while holding the box material, and folding the other bottom board inside and upwardly so as to overlap with the bottom flap to engage the bottom boards with each other (See at least ¶ [0039] – “Next, as shown in FIG. 8, the robot main body 1 brings an approximately center of the inside flap 83b of the box material 8 into contact with the first fixed folding member 4, which is elongate in the X direction. Then, the robot main body 1 moves the box material 8 in the X direction, thereby folding the inside flap 83b…”).
Akama does not specifically disclose that the folding mechanism is attached to the robotic arm or that the holding mechanism folds the other bottom board so as to overlap with the bottom flap to engage the bottom boards with each other. The folding process disclosed by Akama folds the two bottom boards (#83a/#83b) before the bottom flaps (#84a/#85b) are folded.
It would have been obvious to one of ordinary skill in the art to modify the folding process of Akama to fold a first bottom board (#83a) followed by folding a first bottom flap (#84b) to overlap with the first bottom board prior to folding the second bottom board (#83b), since this process would only require one of ordinary skill in the art to re-arrange parts (i.e. move In re Japikse, 86 USPQ 70. See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). Further, this folding configuration would result a stronger fold of the box bottom compared with folding the bottom boards followed by the bottom flaps, as the meshing of the boards and the flaps would provide greater resistance to break-through forces from the items placed inside.
Shingu teaches a folding mechanism attached to a robot arm (See Fig 3, #104/#141/#142) for folding a box blank in the configuration described above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akama to incorporate the teachings of Shingu to include the structure of the folding mechanism attached to the robot arm with the motivation of providing a singular structure controlled by the same control program. This would have the effect of reducing the footprint of the combined device, and allow for simpler automation during processing. One of ordinary skill in the art would further recognize the benefits of having fewer moving parts when the pressing device is combined with the holding mechanism and robot arm.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Akama in view of Ono (JP 2014121813 A – D3 – translation provided in file wrapper).

Regarding claim 6, Akama discloses a box assembly device (See Figs 4-10) configured to assemble a box material having a bottom board (#83a/#83b. See Figs 4-8) and four side boards (#8. Figs 5-7 illustrating four side boards {#8}) continuously provided via score lines (See Figs 4-7) to the bottom board (See Figs 4-8, the bottom boards are attached to the side boards), comprising:
a robot body (#1) having a holding mechanism (#2) configured to hold the box material (See Figs 5-6 & ¶ [0027] – “As shown in FIG. 2, the hand 2 is capable of sucking the box material 8. Also the hand 2 is mounted to the arm structure 12f of the robot arm 12, and includes four suction devices 21a and a suction device 22a. The four suction devices 21a suck the side surfaces 81 of the box material 8…”), a pressing mechanism configured to press against the box material, and a robotic arm (#12) to which the holding mechanism and the pressing mechanism are attached (See Fig 5, the holding mechanism {#2} is attached to the robotic arm {#12});
a control device (#3) configured to control operation of the robot body (See ¶ [0029] – “The robot controller 3 controls overall operation of the robot main body 1 (the robot system 100).”); and
wherein while the holding mechanism holding the box material in a state where the bottom board and the four side boards are developed in a flat board shape (See Fig 5 illustrating the holding mechanism holding the box material in a flat board shape).
However, Akama does not explicitly disclose a pressing mechanism configured to press against the box material, the pressing mechanism is attached to the robot arm, a frame jig fixedly installed and conforming to the shape of the bottom board of the box, 
the holding mechanism places the box material on the frame jig, and
wherein the pressing mechanism presses from above against the bottom board of the box material disposed on the frame jig to fold the side boards with respect to the bottom board at score lines.
(Figs 1-4, #200) to press against the box material (See ¶ [0019] – “Molding is performed by pushing the blank 101 into the molding tower 300 with a male mold 200…”), a frame jig fixedly installed (See Figs 3 and 4, #300) and conforming to the shape of the bottom board of the box (See Figs 1-4),
wherein the pressing mechanism presses from above against the bottom board of the box material disposed on the frame jig to fold the side boards with respect to the bottom board at score lines (See at least ¶ [0027] describing that the pressing mechanism presses the box blank into the frame jig to form the box shape. Although Figs 1-4 indicate that the pressing mechanism presses from below, it would be obvious to one of ordinary skill in the art to re-arrange the parts such that the pressing mechanism presses from below since it would require only routine skill in the art. Note that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. See also, MPEP § 2144.04, which states: In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious expedient.).).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akama to incorporate the teachings of Oyo to include a pressing mechanism in combination with a frame jig with the motivation of providing a simpler and more effective method of forming the blank into a box without the need for reciprocating movement of the robot arm of Akama.


Regarding claim 8, Akama discloses a method of assembling a box by a box assembly device (See Figs 4-10) configured to assemble the box from a box material having a bottom board (#83a/#83b. See Figs 4-8) and four side boards (#8. Figs 5-7 illustrating four side boards {#8}) continuously provided via score lines (See Figs 4-7) to the bottom board (See Figs 4-8, the bottom boards are attached to the side boards), the box assembly device comprising:
a robot body (#1) having a holding mechanism (#2) configured to hold the box material (See Figs 5-6 & ¶ [0027] – “As shown in FIG. 2, the hand 2 is capable of sucking the box material 8. Also the hand 2 is mounted to the arm structure 12f of the robot arm 12, and includes four suction devices 21a and a suction device 22a. The four suction devices 21a suck the side surfaces 81 of the box material 8…”), a pressing mechanism configured to press against the box material, and a robotic arm (#12) to which the holding mechanism and the pressing mechanism are attached (See Fig 5, the holding mechanism {#2} is attached to the robotic arm {#12});
(#3) configured to control operation of the robot body (See ¶ [0029] – “The robot controller 3 controls overall operation of the robot main body 1 (the robot system 100).”); and
wherein while the holding mechanism holding the box material in a state where the bottom board and the four side boards are developed in a flat board shape (See Fig 5 illustrating the holding mechanism holding the box material in a flat board shape).
However, Akama does not explicitly disclose a pressing mechanism configured to press against the box material, the pressing mechanism is attached to the robot arm, a frame jig fixedly installed and conforming to the shape of the bottom board of the box, 
the holding mechanism places the box material on the frame jig, and
wherein the pressing mechanism presses from above against the bottom board of the box material disposed on the frame jig to fold the side boards with respect to the bottom board at score lines.
Oyo teaches a pressing mechanism (Figs 1-4, #200) to press against the box material (See ¶ [0019] – “Molding is performed by pushing the blank 101 into the molding tower 300 with a male mold 200…”), a frame jig fixedly installed (See Figs 3 and 4, #300) and conforming to the shape of the bottom board of the box (See Figs 1-4),
wherein the pressing mechanism presses from above against the bottom board of the box material disposed on the frame jig to fold the side boards with respect to the bottom board at score lines (See at least ¶ [0027] describing that the pressing mechanism presses the box blank into the frame jig to form the box shape. Although Figs 1-4 indicate that the pressing mechanism presses from below, it would be obvious to one of ordinary skill in the art to re-arrange the parts such that the pressing mechanism presses from below since it would require only routine skill in the art. Note that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. See also, MPEP § 2144.04, which states: In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious expedient.).).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akama to incorporate the teachings of Oyo to include a pressing mechanism in combination with a frame jig with the motivation of providing a simpler and more effective method of forming the blank into a box without the need for reciprocating movement of the robot arm of Akama.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akama to incorporate the teachings of Oyo to attach the pressing mechanism of Oyo to the robot arm of Akama, and have the holding mechanism place the box material on the frame jig with the motivation of providing a singular structure controlled by the same control program. This would have the effect of reducing the footprint of the combined device, and allow for simpler automation during processing. One of ordinary skill in the art would further recognize the benefits of having fewer moving parts when the pressing device is combined with the holding mechanism and robot arm.

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731